296 F.2d 925
Perry Edward SMITHv.Tracy A. HAND, Warden, et al.
No. 6847.
United States Court of Appeals Tenth Circuit.
Nov. 16, 1961.

Appeal from the Unied States District Court for the District of Kansas.
Paul A. Morris, Denver, Colo., for appellant.
William M. Ferguson, Atty. Gen., and J. Richard Foth, Asst. Atty. Gen., State of Kansas, for appellee.
Before MURRAH, Chief Judge, and PICKETT and HILL, Circuit Judges.


1
Affirmed without written opinion for the reasonas stated in the trial court's opinion.  D.C., 199 F.Supp. 333.